Title: From George Washington to Lafayette, 25 December 1798
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Sir,
Mount Vernon 25th Decr 1798

I am indebted to you for the following letters, dated the 6th of October and 20th of December of the last year, and 26th of April, 20th of May, 20th of August & 5th of September in the present. If more have been written, they have fallen into other hands, or miscarried on their passage.
Convinced as you must be of the fact, it would be a mere waste of time to assure you of the sincere, & heartfelt pleasure I derived from finding by the above letters, that you had not only regained your liberty, but was in the enjoyment of better health than could have been expected from your long, & rigorous confinement; and that Madame la Fayette and the young ladies were able to survive it at all. On these desirable events I can add with truth, that amongst your numerous friends none can offer their congratulations

with more warmth, or who prays more sincerely for the perfect restoration of your lady’s health than I do.
It is equally unnecessary for me, to apologize to you for my long silence; when, by a recurrence to your own letters, you will find my excuse; for by these it will appear, that if you had embarked for this country at the epochs mentioned therein, no letters of mine could have arrived in Europe before your departure from thence; until by your favor of the 20th of August I was informed that your Voyage to America was postponed, for the reasons which were then given; and which conveyed the first idea to my mind that a letter from me, might find you in Europe.
The letter last mentioned, together with that of the 5th of September, found me in Philadelphia; whither I had gone for the purpose of making some Military arrangements with the Secretary of War; and where every moment of my time was so much occupied in that business, as to allow no leisure to attend to any thing else.
I have been thus circumstantial in order to impress you with the true cause of my silence, and to remove from your mind, if a doubt had arisen there, that my friendship for you had undergone no diminution or change; and that no one in the United States would receive you with opener arms, or with more ardent affection than I should, after the differences between this Country & France are adjusted, and harmony between the Nations is again restored. But it would be uncandid, and incompatible with that friendship I have always professed for you to say, (and on your own account) that I wish it before. For you may be assured, my dear Sir, that the scenes you would meet with, and the part you would be stimulated to act in case of an open rupture, or even if matters should remain in statu quo, would be such as to place you in a situation which no address, or human prudence, could free you from embarrassment. In a word, you wd lose the confidence of one party or the other, perhaps both—were you here under these circumstances.
To give you a complete view of the politics, and situation of things in this Country would far exceed the limits of a letter; and to trace effects to their causes, would be a work of time. But the sum of them may be given in a few words, and it amounts to this. That a party exists in the United States, formed by a combination of causes, who oppose the government in all its measures, and are determined (as all their conduct evinces) by clogging its wheels, indirectly to change the nature of it, and to subvert the Constitution.

To effect this, no means which have a tendency to accomplish their purposes, are left unessayed. The friends of Government, who are anxious to maintain its Neutrality, and to preserve the Country in Peace; and to adopt measures to produce these desirable ends are charged by them, as being Monarchists—Aristocrats—& Infractors of the Constitution; which, according to their interpretation of it, would be a mere cypher; while they, arrogated to themselves (until the eyes of the People began to discover how outrageously they had been treated in their Commercial concerns by the directory of France, and that that was a ground on which they could no longer tread) the sole merit of being the Friends of France; when, in fact, they had no more regard for that Nation than for the Grand Turk, farther than their own views were promoted by it, denouncing those who differed from them in opinion; whose principles are purely American; and whose sole view was to observe a strict Neutrality; with acting under British Influence; with being directed by her Councils; nay, with being her Pensioners.
This is but a short sketch of what would require much time to illustrate; and is given with no other view than to shew you what would be your situation here, at this crisis, under such circumstances as it unfolds.
You have expressed a wish, worthy the benevolence of your heart, that I would exert all my endeavors to avert the calamatous effects of a rupture between our Countries. Believe me, my dear friend, that no man can deprecate a measure of this sort with more horror than I should—that no one, during the whole of my Administration, laboured more incessantly, & with more sincerity & zeal than I did, to avoid this, and to render every justice—nay favor to France—consistent with the Neutrality which had been proclaimed to the World; Sanctioned by Congress; and approved by the State Legislatures and the People at large in their Town & County meetings. But Neutrality was not the point at which France was aiming; for whilst it was crying Peace—Peace—and pretending that they did not wish us to be embroiled in their quarrel with Great Britain, they were pursuing measures in this Country so repugnant to its Sovereignty, and so incompatible with every principle of Neutrality, as must, inevitably, have produced a War with the latter. And when they found that the Government here, was resolved to adhere steadily to its plan of Neutrality, their next step

was to destroy the confidence of the People in, & to seperate them from it; for which purpose their Diplomatic Agents were specially Instructed; and in the attempt were aided by inimical characters among ourselves; not as I observed before because they loved France better than any other Nation, but because it was an instrument to facilitate the destruction of their own Government.
Hence proceeded those charges wch I have already enumerated against the friends to Peace & order. No doubt remains on this side of the Water, that to the representations of, & encouragements given by these people, is to be ascribed, in a great measure, the infractions of our treaty with France; their violation of the Laws of Nations; disregard of justice; and even of sound policy. But herein they have not only deceived France, but were deceived themselves, as the event has proved, for no sooner did the Yeomanry of this Country come to a right understanding of the nature of the dispute, than they rose as one man with a tender of their services—their lives—and their fortunes—to support the government of their choice, and to defend their Country. This has produced a declaration from them (how sincere let others judge) that if the French should attempt to invade this country, that they, themselves, would be amongst the foremost to repel the attack.
You add in another place, that the Executive Directory are disposed to an accomodation of all differences. If they are sincere in this declaration, let them evidence it by actions, for words, unaccompanied therewith, will not be much regarded now. I would pledge myself, that the Government & People of the United States, will meet them heart & hand, at fair negociation; having no wish more ardent, than to live in Peace with all the World, provided they are suffered to remain undisturbed in their just rights. of this their patience, forbearance, and repeated solicitations under accumulated injuries & insults, are incontestible proofs—but it is not to be inferred from hence that they will suffer any Nation under the Sun (while they retain a proper sense of Virtue & Independence) to trample upon their rights with impunity; or to direct, or influence the internal concerns of their Country.
It has been the policy of France, and that of the opposition party amongst ourselves, to inculcate a belief that all those who have exerted themselves to keep this Country in Peace, did it from an overweening attachment to Great Britain. But it is a solemn truth, and you may count upon it, that it is void of foundation; and

propagated for no other purpose than to excite popular clamour against those whose aim was peace, and whom they wished out of their way.
That there are many amongst us who wish to see this country embroiled on the side of Great Britain—and others who are anxious that we should take part with France against her, admits of no doubt. But it is a fact on which you may entirely, and absolutely rely, that the Governing Powers of the Country, & a very large part of the People, are true Americans in principle; attached to the interests of it; and unwilling, under any circumstances whatsoever, to participate in the Politics, or contests of Europe: Much less since they have found that France, having forsaken the ground she first took, is interfering in the internal concerns of all Nations, Neutral as well as Belligerent, and setting the world in an uproar.
After my Valadictory Address to the People of the United States, you would, no doubt, be somewhat surprised to hear that I had again consented to gird on the Sword. But having struggled eight or nine years against the Invasion of our Rights by one Power, & to establish an Independence of it, I could not remain an unconcerned Spectator of the attempts of another Power to accomplish the same object, though in a different way, with less pretensions—indeed without any at all.
On the Politics of Europe, I shall express no opinion; nor make any enquiry who is right, or who is wrong. I wish well to all Nations, and to all men. My politics are plain & simple. I think every Nation has a right to establish that form of government under which It conceives It shall live most happy, provided it infracts no Right, or is not dangerous to others. And that, no governments ought to interfere with the internal concerns of another, except for the security of what is due to themselves.
I sincerely hope that Madame la Fayette will accomplish all her wishes in France, and return safe to you with renovated health. I congratulate you on the Marriage of your eldest daughter, and beg to be presented to them both, & to Virginia, in the most respectful & affectionate terms—to George I have written. In all these things Mrs Washington (as the rest of the family would do, if they were at home) most cordially joins me; as she does in wishing you and them every felicity this life can afford; as some consolation for your long, cruel and painful confinement and sufferings.

I shall now only add what you knew well before, that with the most sincere friendship, & affectionate regard—I am always Yours

[Go: Washington]


P.S. Your old Aid de Camp, and my worthy Nephew, George A: Washington, died about five years ago of a Pulmanory complaint: he left three fine children—a daughter and two sons—the eldest of the boys was called after you.
The letters herewith enclosed, and directed—one to yourself, another to George, and the third to Mr Frestal, have been some time in my possession; and detained to be delivered to you here, upon the same principle that prevented me from writing to you at an earlier period. G:W.

